--------------------------------------------------------------------------------

Exhibit 10.07

 
 
EMPLOYMENT AND TRANSITION AGREEMENT
WITH FIXED TERMINATION DATE


This Employment and Transition Agreement with Fixed Termination Date
(hereinafter “Agreement”) is made by and between JOHN G. SAMPLE, JR (hereinafter
“Employee”) and ATLANTIC AMERICAN CORPORATION (hereinafter the “Employer”), and
its past and present parents, subsidiaries, affiliates, successors,
predecessors, shareholders, directors, officers, employees, agents, servants,
representatives, insurers and reinsurers (hereinafter and collectively the
“Company”).
 
WHEREAS, Employee has been employed by Company since 2002, serving as Senior
Vice President, Chief Financial Officer and Secretary;
 
WHEREAS, Employee has informed Company that he wishes to step down as Chief
Financial Officer but to continue as an employee and to provide such ongoing
services to Company as Company may determine through the period ending June 30,
2021; and
 
WHEREAS, Company and Employee each desire to enter into this Agreement to
confirm their mutual understanding and to set forth the terms of Employee’s
retirement from his current position and the basis on which he will continue to
be available to assist Company as requested from time to time.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.
Employment.  Employee hereby retires as Senior Vice President, Chief Financial
Officer and Secretary effective at the close of business on July 31, 2017 (the
“Retirement Effective Date”).  As of the Retirement Effective Date, Employee
also hereby resigns as an officer of Company and further resigns from all
directorships, officerships and other positions he holds with Company.  Employee
will promptly execute any other documents to effectuate such resignations, as
requested by Company.  Notwithstanding the foregoing, Employee’s employment by
Company, including its successors and assigns, will continue through June 30,
2021, except as otherwise provided for herein in Paragraph 3, at which time
Employee’s employment will terminate (the “Termination Date”).  From and after
the Retirement Effective Date and continuing through the term of this Agreement,
Employee shall perform such tasks and duties only as may be assigned to him on
special projects as designated by the Chief Executive Officer (“CEO”).  Employee
shall diligently and efficiently perform such duties to the best of his ability
and in compliance with all applicable laws or regulations and any applicable
rules, business standards, code of conduct or ethics or Company policies and
procedures applicable to employees of Company.  Employee shall also make himself
reasonably available to provide such assistance and cooperation to Company, and
its senior management team (including any interim or permanent successor to
Employee’s former Chief Financial Officer position at Company) as Company shall
reasonably request in order to transition Employee’s former responsibilities to
his successor and provide such assistance as may be reasonably requested from
time to time.  Company agrees it will make all reasonable efforts to allow
Executive to perform the above described duties from a location that is mutually
convenient to Company and Employee, which may include a location other than
Company’s offices and outside of the state of Georgia.  However, in situations
where Employee must be present at Company’s offices, or at another location
designated by Company, Company agrees to reimburse Employee for his
out-of-pocket expenses reasonably and necessarily incurred in accordance with
Company’s standard expense reimbursement policy.

 
1

--------------------------------------------------------------------------------

 
2.
Consideration.  In exchange for Employee’s execution of this Agreement, and the
Reaffirmations required under Paragraph 7, and provided that Employee continues
to comply with the terms and conditions hereof, Company shall provide the
following benefits to Employee during the term of this Agreement:

 
(a)
Salary.  Company will pay Employee a gross amount of Two Hundred Seventy-Five
Thousand and 00/100 Dollars ($275,000.00) for each twelve month period in the
period between the effective date of this Agreement and the Termination Date, or
the applicable pro rata portion thereof.  The payments shall be payable in
installments each year corresponding with Company’s ordinary pay dates
commencing on the first pay date following the Effective Date of this Agreement
and concluding on or by the Termination Date.  Employee’s salary paid under this
Paragraph 2(a) will be subject to all applicable statutory tax withholdings or
other deductions as required by law.

 
(b)
Other Time.  In connection with this Agreement, Company is granting the Employee
certain schedule and location flexibility not afforded to all employees. 
Accordingly, the Employee acknowledges that effective with the date of this
Agreement, he shall not accrue any holiday, vacation, sick and/or any other
types of paid time off (collectively termed “PTO”) in connection with Company’s
customary employment practices.

 
(c)
Unused Paid Time Off.  One business day prior to the Retirement Effective Date,
Company will make a determination of the Employee’s earned but unused PTO as of
the Retirement Effective Date as reflected in Company’s payroll system, in
accordance with Company policy.  Payment for such amount, subject to all
applicable statutory tax withholdings or other deductions as required by law or
authorized by the Employee, will be distributed as one lump sum in the next pay
period subsequent to the Effective Date.

 
(d)
Benefit Continuation.  Company will provide the Employee continuation on the
same terms as any other active employee of medical, dental, health savings
account and 401(K) benefits that Employee would otherwise be eligible to receive
as an active employee of Company until the Termination Date.  Apart from the
benefits listed in this Paragraph 2, Employee acknowledges and agrees that he
will not receive any other benefits from Company during the term of this
Agreement.

 
(e)
Company agrees to repurchase 78,300 shares of AAME common stock at a per share
price equal to the average closing price per share for such stock during the
thirty (30 trading days immediately preceding the Retirement Effective Date of
this Agreement.  This purchase will be executed as soon as reasonably possible
subsequent to the Retirement Effective Date and payable upon the receipt by
Company of such shares into its treasury stock account at Continental Stock
Transfer & Trust Company.

 
2

--------------------------------------------------------------------------------

 
(f)
Employee admits and acknowledges that but for the promises contained in this
Agreement, Employee would not be entitled to the consideration set forth in this
Paragraph 2.  The foregoing payments and benefits provided under this Paragraph
2 shall be in lieu of and discharge any and all other obligations of Company to
Employee for any rights or claims of any type, including but not limited to, any
and all rights that Employee may have arising out of any plan, agreement, offer
letter, contract or arrangement of any type, or any other expectation of
remuneration or benefit on the part of Employee.

 
(g)
Employee expressly understands and acknowledges that Company agrees to provide
the above-stated payments and benefits in exchange for Employee’s compliance
with the terms set out in this Agreement.

 
3.
Termination of Employment.

 
(a)
Employee acknowledges that this Agreement shall automatically terminate on:  (i)
the Termination Date or (ii) on the last day of the month in which Employee
dies.

 
(b)
Company may immediately terminate this Agreement upon delivery of notice that
the Company’s Audit Committee, in its sole discretion and acting in good faith,
has reasonably determined that Employee, subsequent to the Retirement Effective
Date, has:  (i) materially breached the terms of this Agreement; or (ii)
violated in a material respect any Company policy or similar guidelines;
provided, however, that if the Company's Audit Committee, in its sole discretion
and acting in good faith, determines that Employee's breaches or violations are
subject to cure without harm, embarrassment or cost to the Company, the Company
will provide Employee with ten (10) business days to cure any identified
breaches or violations before a termination under this provision is effective.

 
(c)
In the case of early termination of the Agreement under this Paragraph 3,
Employee shall be entitled to receive the payments and benefits listed in
Paragraph 2 onlythrough the last day of his employment.  Employee further
understands and agrees if any payments are made to Employee under this
Agreement, but are ended as a result of an early termination of the Agreement,
then the payments and benefits made to Employee are satisfactory and adequate
consideration for the covenants and releases made by Employee herein

 
3

--------------------------------------------------------------------------------

 
4.
 
Release and Waiver.  Employee, on behalf of himself and his heirs, personal
representatives and assigns, knowingly, willingly, and voluntarily releases and
waives all rights, claims, damages (including, but not limited to, back pay,
front pay, liquidated damages, compensatory damages, or punitive damages,
attorneys’ fees and litigation costs), and demands against Company, its parent,
subsidiary and affiliate companies and each of Company’s former and current
directors, officers, employees, agents, successors in interest and assigns, and
all other persons acting by, through, under, or in concert with Company
(collective the “Released Parties”), whether brought individually, as a member
or representative of a class, or derivatively on behalf of Company or
shareholders of Company, arising prior to the Effective Date, which Executive
now has or ever had against the Released Parties (collectively the “Claims)”,
including, but not limited to, any and all matters related in any way to
Executive’s employment with Company, Executive's ownership of Company stock, and
any other events occurring prior to, and including, the Effective Date of this
Agreement.  These rights and claims include, but are not limited to, rights or
claims under, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act of 1990, Title VII of the Civil Rights Act of
1964, the Pregnancy Discrimination Act, the Civil Rights Act of 1991, the
Americans With Disabilities Act, the Civil Rights Act of 1866, the Family and
Medical Leave Act, 42 U.S.C. § 1981, the National Labor Relations Act, the Labor
Management Relations Act, Executive Order 11141, Executive Order 11246, the
Rehabilitation Act of 1973, the Vietnam Era Veteran’s Readjustment Act of 1974,
the Uniformed Services Employment and Reemployment Rights Act, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act of 1988, the Genetic Information Nondiscrimination Act of 2008, the
Sarbanes-Oxley Act of 2002 or the Employee Retirement Income Security Act;
tortious interference with business expectations or contract, breach of
contract, and any or all claims for employment discrimination, retaliation,
wrongful discharge, tortious discharge, breach of implied employment contract,
promissory estoppel, invasion of privacy, negligence, defamation, fraud,
outrageous conduct, intentional or negligent infliction of emotional distress,
and any or all rights or claims under any other federal, state, county, city, or
local statutes, or under common law.

 
This Agreement is not an admission by Company that it has violated any common
law, or any federal, state, county, city, or local statute, or acted wrongfully
in any way.
 
This Agreement does not prohibit the following rights or claims: (1) claims that
first arise after Employee signs the Agreement or which arise out of or in
connection with the interpretation or enforcement of the Agreement itself; (2)
Employee’s right to provide, without prior notice to the Company, information to
governmental authorities regarding possible legal violations or otherwise
testifying or participating in any investigation or proceeding by any
governmental authorities regarding possible legal violations; provided, however
that Employee understands and agrees that Employee is waiving the right to any
monetary recovery in connection with any complaint or charge that Employee may
file with an administrative agency, except with respect to any monetary recovery
under the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
Sarbanes-Oxley Act of 2002; (3) Employee’s right, if any, to any vested benefits
from Company’s defined benefit and 40l(k) plans and the right to continuation of
coverage in Company’s’ group health insurance plans as set out in Paragraph 2
(d) above;  and (4) any rights or claims, whether specified above or not, that
cannot be waived as a matter of law pursuant to federal, state or local
statute.  If it is determined that any Claim covered by this Agreement cannot be
waived as a matter of law, Employee expressly agrees that the Agreement will
nevertheless remain valid and fully enforceable as to the remaining released
Claims.
By signing this Agreement, Employee understands that he voluntarily and
knowingly waives any and all of his rights or claims under the federal Age
Discrimination in Employment Act of 1967 (ADEA), as amended, that may have
existed prior to the date he signs the Agreement.  However, Employee is not
waiving any future rights or claims under the ADEA or Title VII of the Civil
Rights Act for actions arising after the date he signs this Agreement.
Employee  understands that he is releasing Claims that he may not know about,
and that is his knowing and voluntary intent.  Employee expressly waives all
rights that he might have under any law that is intended to prevent unknown
Claims from being released.  Employee understands the significance of doing so.
 
4

--------------------------------------------------------------------------------

 
5.
Non-Litigation.  Employee represents and warrants that he has not made, filed or
lodged any complaints, charges or lawsuits or otherwise directly or indirectly
commenced any proceeding against Company and/or any Released Parties with any
governmental agency, department or official; any regulatory authority, court, or
other tribunal; and/or any other dispute resolution body.  Nothing in this
Agreement prevents the Employee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations. 
Employee understands and agrees that he is waiving the right to any monetary
recovery in connection with any complaint or charge that Employee may file with
an administrative agency, except with respect to any monetary recovery under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the Sarbanes-Oxley
Act of 2002.

 
6.
Other Promises.  With the exception of employment prior to the Retirement
Effective Date and as set forth in Paragraph 1 and the  consideration set forth
in Paragraph 2, Employee hereby warrants and represents that, as of the
effective date of this Agreement:

 
(a)
Employee does not have any claims against Company and/or Released Party of any
type, including those types of claims set forth above, and including any claims
under the Fair Labor Standards Act (wage and hour law) or its state law
equivalent.  Moreover, Employee warrants and represents that he does not have
any unasserted claims pursuant to a qualified employee retirement or other
benefit plan.

 
(b)
With the exception of any vested amounts in Company’s defined contribution
and/or 401 (k) plan, Employee specifically acknowledges that Employee is not
entitled to any other additional form of compensation, bonuses, equity,
incentives, benefits, allowance, vacation, paid time off, severance or payment
other than that filed in this Agreement, and that this Agreement is the full,
final, and complete settlement of any claims between Employee and Company.

 
7.
Reaffirmations.  Employee understands and agrees that Company shall not provide
any of the consideration set forth in this Agreement (including without
limitation the payments or benefits listed in this Paragraph 2) until after the
Retirement Effective Date and only after Employee’s execution, and expiration of
any revocation period without revocation, of an additional release entered into
no earlier than the Retirement Effective Date and covering the period from the
date of this Agreement through the Retirement Effective Date (which
Reaffirmation is attached hereto as Exhibit A). On or after the Termination
Date, Employee agrees to execute and not revoke an additional general release
and waiver covering the period between the Retirement Effective Date and the
Termination Date in a form acceptable to Company and substantially similar to
Exhibit A, without which Employee understands and agrees that Company will not
pay the final payment provided for in Paragraph 2(a). 

 
5

--------------------------------------------------------------------------------

 
8.
Confidentiality and Non-Communication.

 
(a)
Employee agrees that he will keep the terms of this Agreement confidential and
will not disclose such terms and contents of this Agreement (except solely to
the extent that such agreement, terms and conditions have been disclosed by the
Company if required by law) or any discussions between Employee and Company
related to the Agreement or the  circumstances surrounding Executive’s
employment with Company, except as required by law, or for tax, accounting or
financial purposes.  However, Employee understands that he may discuss this
Agreement with his attorney.  If a disclosure by Employee is required for an
appropriate tax or accounting purpose or to Employee’s spouse, Employee will
communicate the confidentiality provisions of this Agreement to any person to
whom such disclosure is made, and any further disclosure by such person to any
individual or entity shall be deemed a disclosure by Employee.

 
(b)
Employee agrees to keep confidential any and all non-public information relating
to Company or the Released Parties to which Employee has or previously had
access during Employee’s employment with Company or as a result of Employee’s
dealings with Company.  Employee agrees to keep all non-public information
confidential unless ordered otherwise by court direction, order, subpoena or
otherwise required by law.

 
(c)
Employee agrees that he will not make, utter or issue, or procure any person,
firm, or entity to make, utter or issue, any statement in any form, including
written, oral and electronic communications of any kind, regarding Company, the
Released Parties, their business, their actions or their officers, directors,
shareholders or employees, including, without limitation, any statement which
conveys any information or expresses any opinions concerning Company, the
Released Parties, their business, their actions or their officers, directors or
employees, to any person or entity (including, without limitation, Company
employees, independent contractors, investors, shareholders, lenders, bankers,
etc.), regardless of the truth or falsity of such statement.

 
(d)
Employee expressly acknowledges and agrees that this promise of confidentiality
and non-communication is made as a material inducement to Company to enter into
this Agreement, that the value of this Agreement to Company is, in significant
part, predicated upon compliance, and that strict compliance with Paragraph
8(a)-(d) is therefore a material element of this Agreement.  A violation by
Employee of the terms set forth in Paragraph 8(a)-(d) will be deemed a material
breach of this Agreement.

6

--------------------------------------------------------------------------------

(e)
In the event of a breach or a threatened breach by Employee of this Paragraph 8
of this Agreement, Company shall be entitled to an injunction restraining
Employee from such breach or threatened breach, as well as recovery of its costs
and reasonable attorneys’ fees.  Nothing herein shall be construed as
prohibiting Company from pursuing any other remedies available to it for such
breach or threatened breach including the recovery of damages from Employee.  In
the event that Company should seek an injunction hereunder, Employee waives any
requirements that Company post a bond or any other security.

 
(f)
Nothing in this Agreement prevents the Employee from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations.

 
9.
Company Property and Systems.  Employee acknowledges and agrees that, as of the
Retirement Effective Date, he will no longer have access to any and all Company
property, systems (including but limited to email), documents or other materials
of any kind.  To the extent Employee’s assigned duties under Paragraph 1 require
access to Company property or systems, Company shall provide such access as
required for the duration of such special project or projects.  Within 10
calendar days following the Retirement Effective Date, and within 10 days after
the end of any limited access provided to Employee related to his  work on a
special project under Paragraph 1, Employee further agrees to return to Company
all materials, papers, books, records, customer information and lists, marketing
information, data, memoranda, documents, diskettes, tapes, computer software and
programs, identification cards, credit cards, parking cards, keys, computers,
computer and/or access keys, fax machines, beepers, phones, files and bank,
brokerage or other account information, statements and access codes (including
any copies thereof) relating to Company and all other property of Company.

 
10.
Consideration Period.

 
(a)
Employee understands and acknowledges that he has been offered a period of at
least twenty-one (21) calendar days to consider the terms of this Agreement. 
Employee may sign the Agreement at any time during this twenty-one (21) day
consideration period; however Employee acknowledges that by doing so, Employee
is voluntarily waiving Employee’s right to consider this Agreement for
twenty-one (21) days.

 
(b)
Company advised Employee of his right to consult with an attorney prior to
signing this Agreement.

 
(c)
Employee agrees that if Employee does not sign this Agreement within the
twenty-one (21) day consideration period, it will not be effective or
enforceable, and he will not receive the consideration set forth in Paragraph 2
herein.

7

--------------------------------------------------------------------------------

11.
Revocation Period.  After signing this Agreement, Employee shall have seven (7)
calendar days during which Employee is entitled to change his mind and revoke
the Agreement.  The Agreement will not be effective or enforceable until the
eighth day following Employee’s execution of the Agreement (the “Effective
Date”).  To revoke this Agreement, Employee must deliver written notice of
revocation by 5:00 p.m. on the seventh calendar day after he signs the
Agreement, by electronic and first class mail, to the following address: 
Atlantic American Corporation, 4370 Peachtree Rd., NE, Atlanta, GA 30319 (Attn:
Chief Executive Officer), with a copy to Jones Day, 1420 Peachtree Street, N.E.,
Suite 800, Atlanta, GA 30309-3053 (Attn: Mark L. Hanson, Esq.).  Employee agrees
that if Employee revokes the Agreement, it will not be effective or enforceable,
and Employee will not receive the consideration set forth in Paragraph 2.

 
12.
Entire Agreement, Governing Law and Binding Effect.

 
(a)
This Agreement and its various rights and obligations hereunder are binding upon
Employee and Company and their respective attorneys, heirs, executors,
successors, administrators, and assigns.  Employee may not assign Employee’s
rights or obligations under this Agreement without the prior written consent of
Company.

 
(b)
Employee and Company expressly acknowledge and agree that there are no other
agreements between them; and that there is no written or oral understanding or
agreement between the parties that is not recited herein.  This Agreement may be
amended, modified, or changed only by an agreement in writing that is signed by
both parties.

 
(c)
Employee and Company agree that that the validity, effect and operation of this
Agreement shall be determined by the laws of the State of Georgia; and that any
controversy or claim arising out of or relating to this Agreement, including any
claimed breach of the Agreement, or any other dispute between the Parties of any
nature, shall be submitted to and settled exclusively before a single arbitrator
in the forum of JAMS located in Atlanta, Georgia and conducted in accordance
with the National Rules for the Resolution of Employment Disputes.  Should
either party file an action to enforce the terms of this Agreement, the
prevailing party in such action shall be awarded reasonable attorneys’ fees and
costs incurred in bringing such action, in addition to any other remedies
available in law or in equity.

 
13.
Severability.  Should any term, section, or portion of this Agreement be held
unreasonable or unenforceable by any court, the decision of the court will apply
only to the specific term, section, or portion involved, and it will not
invalidate the remaining sections or portions of this Agreement.

 
8

--------------------------------------------------------------------------------

 
14.
Acknowledgment of Knowing and Voluntary Waiver.

 
(a)
I HAVE READ AND UNDERSTAND THIS AGREEMENT.  I AM ENTERING INTO THIS AGREEMENT
VOLUNTARILY.  I WAS NOT COERCED, THREATENED OR OTHERWISE FORCED TO SIGN THIS
AGREEMENT.  IN SIGNING THIS AGREEMENT I AM GIVING UP RIGHTS THAT I MAY HAVE.  I
DO NOT HAVE TO SIGN THIS AGREEMENT.

 
(b)
I WAS PROVIDED UP TO TWENTY-ONE (21) DAYS FROM THE PRESENTATION DATE HEREOF TO
REVIEW AND CONSIDER THIS AGREEMENT BEFORE SIGNING IT.  I ACKNOWLEDGE THAT
TWENTY- ONE (21) DAYS IS A REASONABLE AMOUNT OF TIME FOR ME TO DECIDE WHETHER TO
SIGN THE AGREEMENT.  IN THE EVENT I SIGN THIS AGREEMENT PRIOR TO THE EXPIRATION
OF THE TWENTY-ONE (21) DAY CONSIDERATION PERIOD, I ACKNOWLEDGE THAT I KNOWINGLY
AND VOLUNTARILY WAIVED THE RIGHT TO CONSIDER SIGNING THE AGREEMENT FOR THE FULL
TWENTY-ONE (21) DAY CONSIDERATION PERIOD.

 
(c)
I WAS PROVIDED SEVEN (7) DAYS AFTER SIGNING THIS AGREEMENT TO CHANGE MY MIND AND
REVOKE THE AGREEMENT;

 
(d)
I HAVE BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY AND ANY OTHER ADVISOR
OF MY CHOOSING PRIOR TO SIGNING THIS AGREEMENT.  I WAS PROVIDED SUFFICIENT TIME
TO DO SO.

 
(e)
IN SIGNING THIS AGREEMENT, I AM NOT RELYING ON ANY REPRESENTATION OR STATEMENT
(WRITTEN OR ORAL) BY COMPANY OR ITS REPRESENTATIVES NOT SPECIFICALLY SET FORTH
HEREIN.

 
(f)
THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS INCLUDING BUT NOT LIMITED TO CLAIMS
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.  I ACKNOWLEDGE THAT I AM NOT
WAIVING ANY RIGHTS OR CLAIMS THAT MAY ARISE AFTER I EXECUTE THIS AGREEMENT.

 
(g)
I ACKNOWLEDGE THAT I HAVE RECEIVED CONSIDERATION UNDER THIS AGREEMENT THAT
EXCEEDS ANYTHING OF VALUE TO WHICH I AM ALREADY ENTITLED.

9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the aforesaid parties intending to be legally bound have
executed this Agreement on the date set forth below.


JOHN G.  SAMPLE, JR
 
 
/s/ John G. Sample, Jr.
     
 
 This 14th day of June, 2017.
       
 ATLANTIC AMERICAN
CORPORATION
 
 
     By: /s/ Hilton H. Howell, Jr.    
 
       Its:         
 
     This 14th day of June, 2017.   



10

--------------------------------------------------------------------------------